UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1737


EUN S. KIM,

                 Plaintiff - Appellant,

          v.

JACK POTTER, PMG/CEO, US Postal Service; WENDY MCELWAIN,
Plant   Manager;  DAVE  PRESTON,  Supervisor,  Distribution
Operations Time & Attendance Collections System Office; CHI
THAI; CARY WINDSOR,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-02973-DKC)


Submitted:    January 26, 2011             Decided:   March 11, 2011


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eun S. Kim, Appellant Pro Se.    Neil R. White, Assistant United
States Attorney, Greenbelt, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eun    S.    Kim    appeals         the     district       court’s    order

dismissing her employment discrimination action pursuant to Fed.

R. Civ. P. 12(b)(l).            We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.          Kim v. Potter, No. 8:09-cv-02973-DKC (D.

Md.   June   2,    2010).       We   deny       the    motion     for   appointment   of

counsel and dispense with oral argument because the facts and

legal    contentions      are   adequately            presented    in   the    materials

before   the      court   and   argument        would     not     aid   the   decisional

process.

                                                                                AFFIRMED




                                            2